
	

113 HR 2041 IH: To modify the definition of fiduciary under the Employee Retirement Income Security Act of 1974 to exclude appraisers of employee stock ownership plans.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2041
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Guthrie (for
			 himself, Mr. Loebsack, and
			 Ms. Jenkins) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To modify the definition of fiduciary under the Employee
		  Retirement Income Security Act of 1974 to exclude appraisers of employee stock
		  ownership plans.
	
	
		1.Fiduciary
			 exclusionSection 3(21)(A) of
			 the Employee Retirement Income and Security Act of 1974 (29 U.S.C. 1002(21)(A))
			 is amended by inserting and except to the extent a person is providing
			 an appraisal or fairness opinion with respect to qualifying employer securities
			 (as defined in section 407(d)(5)) included in an employee stock ownership plan
			 (as defined in section 407(d)(6)), after subparagraph
			 (B),.
		
